Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 62/851,861, filed on 5/23/2020 under 35 U.S.C. 119(e).




Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.






The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by Warren et al. (Pub. No. US 20190056132 A1).

Regarding Claim 1, Warren discloses a method performed by one or more computers ([0001], ‘This patent specification relates to systems, methods, and related computer program products for the monitoring and control of energy-consuming systems or other resource-consuming systems. More particularly, this specification relates to monitoring and recoverable protection of circuitry in smart-home devices, such as thermostats.'), the method comprising: obtaining voltage measurements across at least two interface terminals (at HVAC wiring connectors 684) of a thermostat (thermostat 102) that controls an HVAC system (HVAC system 103) of a property (structure 150; Fig. 1, 7 & 12; [0043)}, ‘FIG. 1 illustrates an example of a smart home environment within which one or more of the devices, methods, systems, services, and/or computer program products described further herein can be applicable. The depicted smart home environment includes a structure 150, which can include, e.g., a house, office building, garage, or mobile home-*[0070], ‘Thermostat 102 further comprises insertion sensing components 712 configured to provide automated mechanical and electrical sensing regarding 

Regarding Claim 2, Warren discloses the method of claim 1, wherein determining the likely power cycling activity of the component of the HVAC system comprises: identifying a voltage waveform from the voltage measurements ((0103], ‘In order to detect a power anomaly across the pair of input/output switches, a limit detection module can monitor the drain-to-source voltages of the FETs. These voltage measurements can be used to detect abnormally high voltage levels across the pair of switches. These voltage measurements can also be used to calculate abnormally high currents running through the FETs.'; [0147], ‘the memory will capture a real-time waveform represented by digital samples of the different sensor measurements.'; the waveforms through the terminals is recorded to memory); identifying one or more deviations in the voltage waveform from a waveform model ([0148], ‘the method may additionally include comparing the samples to various thresholds in real-time as described above (2206), and storing a history of the waveform samples in a memory device of the SSR switching IC (2208).’; [0153], 'the data aggregated from the SSR switching ICs can be analyzed to identify previously unknown electrical anomalies. The thermostats in the field will generally have threshold and waveform limits set to detect known voltage/current anomalies (e.g., over-current/voltage).'; [0155], 'FIG. 23 illustrates a flowchart 2300 of a method for triggering waveform sample storage using predetermined thresholds, according to some embodiments. As described briefly above, some actions performed by the telemetry system of the SSR switching IC can be triggered based on events, such as thresholds being exceeded or waveform patterns being detected. The method may include operating the SSR switching ICs to control an environmental function (2302), sampling voltage, current, temperature, etc., of the SSR switching ICs (2304), and 

Regarding Claim 3, Warren discloses the method of claim 2, comprising obtaining the waveform model, wherein the waveform model corresponds to a signal generated by the thermostat or by the HVAC system ([0152], ‘The waveform samples collected from the thermostats can be used as input data for new circuits and/or software versions such that can be tested with large-scale, real-world data.'; [0153], ‘The thermostats in the field will generally have threshold and waveform limits set to detect known voltage/current anomalies (e.g., over-current/voltage).'; [0157], 'For instance, the thermostat server can compare the waveforms from a first thermostat with a library of waveforms for known types of electrical faults.'). 

Regarding Claim 4, Warren discloses the method of claim 3, wherein the signal indicates that one or more components of the HVAC system should be turned on or have been turned on (Fig. 15 shows voltages between HVAC wire connectors, where ON and OFF states are shown in the waveforms; [0120], 'As described above, the FET switches 1310 can only stay open for a short amount of time during an active HVAC cycle. Otherwise, opening the switches will cause 

Regarding Claim 5, Warren discloses the method of claim 3, wherein the signal indicates that one or more components of the HVAC system should be turned off or have been turned off 

Regarding Claim 7, Warren discloses the method of claim 2, wherein identifying the one or more deviations in the voltage waveform from the waveform model comprises determining that the voltage waveform deviates one or more of a threshold amplitude or a threshold frequency from the waveform model ([0155], 'FIG. 23 illustrates a flowchart 2300 of a method for triggering waveform sample storage using predetermined thresholds, according to some embodiments. As described briefly above, some actions performed by the telemetry system of the SSR switching IC can be triggered based on events, such as thresholds being exceeded or waveform patterns being detected. The method may include operating the SSR switching ICs to 

Regarding Claim 8, Warren discloses the method of claim 2, comprising obtaining the known voltage deviations, wherein the known voltage deviations correspond to one or more of power cycling events of components of the HVAC system, models of components of the HVAC system, the component of the HVAC system, a model of the component of the HVAC system, or electronic devices outside of the HVAC system ([0149], ‘the data may be used to detect when an HVAC system is beginning to fail by detecting changing operating characteristics over time.'; [0153], ‘The thermostats in the field will generally have threshold and waveform limits set to detect known voltage/current anomalies (e.g., over-current/voltage). What can often be missed are "near-anomalies" where the predetermined thresholds are not triggered, but which may still cause excessive heat buildup in the silicon IC. For example, a large pulse of current that lasts for more than a couple of AC cycles may not cross the current threshold, yet may still cause excessive heat buildup.’; [0155], 'FIG. 23 illustrates a flowchart 2300 of a method for triggering waveform sample storage using predetermined thresholds, according to some embodiments. As described briefly above, some actions performed by the telemetry system of the SSR switching IC can be triggered based on events, such as thresholds being exceeded or waveform patterns being detected. The method may include operating the SSR switching ICs to control an environmental function (2302), sampling voltage, current, temperature, etc., of the SSR switching ICs (2304), and comparing those samples to various thresholds (2306). These thresholds can include digital thresholds, analog thresholds, frequency thresholds, expected 

Regarding Claim 9, Warren discloses the method of claim 2, wherein determining that the one or more deviations match the one or more known voltage deviations comprises determining that the one or more deviations are within one or more of a threshold amplitude or a threshold frequency from the one or more known voltage deviations ([0155], ‘FIG. 23 illustrates a flowchart 2300 of a method for triggering waveform sample storage using predetermined thresholds, according to some embodiments. As described briefly above, some actions performed by the telemetry system of the SSR switching IC can be triggered based on events, such as thresholds being exceeded or waveform patterns being detected. The method may include operating the SSR switching ICs to control an environmental function (2302), sampling voltage, current, temperature, etc., of the SSR switching ICs (2304), and comparing those samples to various thresholds (2306). These thresholds can include digital thresholds, analog thresholds, frequency thresholds, expected waveforms, power thresholds, and so forth. Exceeding or violating these thresholds can then trigger additional actions by the SSR switching IC or the thermostat processor.'; [0157], ‘the thermostat server can compare the waveforms from a first thermostat with a library of waveforms for known types of electrical faults.'; both threshold amplitude and frequency values for voltages may be used). 

Regarding Claim 10, Warren discloses the method of claim 1, wherein determining the likely power cycling activity of the component of the HVAC system comprises determining one or more of: the component of the HVAC system turned off; the component of the HVAC system 

Regarding Claim 11, Warren discloses the method of claim 1, wherein: obtaining the voltage measurements across at least two interface terminals of the thermostat (102) comprises obtaining, by the thermostat, the voltage measurements across the at least two interface terminals (at HVAC wiring connectors 684) of the thermostat (102) that are coupled to the component (storage capacitor 722 is one component discussed, though other components in the system will have a voltage through the terminals when cycled) of the HVAC system (103; Fig. 1, 7 & 12; [0043], 'FIG. 1 illustrates an example of a smart home environment within which one or more of the devices, methods, systems, services, and/or computer program products described further herein can be applicable. The depicted smart home environment includes a structure 150, which can include, e.g., a house, office building, garage, or mobile home‘; [0070], ‘Thermostat 102 further comprises insertion sensing components 712 configured to provide automated mechanical and electrical sensing regarding the HVAC wires that are inserted into the thermostat 102’; (007 1], 'The insertion sensing components 712 include a plurality of HVAC wiring connectors 684, each containing an internal springable mechanical assembly that, responsive to the mechanical insertion of a physical wire thereinto, will mechanically cause an opening or closing of one or more dedicated electrical switches associated therewith. With respect to the HVAC wiring connectors 684 that are dedicated to the C, W, Y, Rc, and Rh terminals, those dedicated electrical switches are, in turn, networked together in a manner that yields the results that are illustrated in FIG. 7 by the blocks 716 and 718...Block 718 will keep the Rc and Rh nodes shorted together, unless wires have been inserted into both the Re and Rh connectors, in which case the block 718 will not short the Rc and Rh nodes together because a two-HVAC-transformer system is present. For each of the respective wiring connectors 684, the insertion sensing circuitry 712 is also configured to provide at least two 

Regarding Claim 13, Warren discloses the method of claim 12, comprising: obtaining sensor data ({0047], ‘While descriptions of FIG. 1 can identify specific sensors and functionalities associated with specific devices, it will be appreciated that any of a variety of sensors and functionalities (such as those described throughout the specification) can be integrated into the device.’; [0070], "Thermostat 102 further comprises environmental sensors 734/738 (e.g., temperature sensors, humidity sensors, active IR motion sensors, passive IR motion sensors, multi-channel thermopiles, ambient visible light sensors, accelerometers, ambient sound sensors, ultrasonic/infrasonic sound sensors, microwave sensors, GPS sensors, etc.), as well as other components 736 (e.g., electronic display devices and circuitry, user interface devices and circuitry, wired communications circuitry, wireless communications circuitry, etc.) that are operatively coupled to the primary processor 732 and/or secondary processor 708 and collectively configured to provide the functionalities described in the instant disclosure.'; [0144], ‘The contents of the memory 2112 can be used to create a history log of operations for each sensor. Even during normal operations during which no faults are detected, this history log can be used to characterize operation of the SSRs, to test new software techniques for operating the digital control 1322, to diagnose and detect intermittent problems, to anonymously aggregate data characterizing the install base of an HVAC system, and/or to 

Regarding Claim 14, Warren discloses the method of claim 1, wherein generating and outputting the data indicating whether the HVAC system is operating properly comprises: generating information that includes one or more of an indication that the HVAC system is operating properly, an indication that the HVAC system is operating improperly, indications of unexpected power cycling activities, indications of components of the HVAC system that experienced unexpected power cycling activities, indications of unexpected states of components of the HVAC system, or indications of components of the HVAC system that have an unexpected state ([0149], 'aggregating voltage/current data can be used to characterize a variety different types of HVAC systems with which the thermostat may be installed. For example, the data may be used to detect when an HVAC system is beginning to fail by detecting changing operating characteristics over time.'; [0157], ‘While fault detection can result in an immediate output on the user interface of the thermostat, additional analysis can be performed at the thermostat server. For instance, the thermostat server can compare the waveforms from a first thermostat with a library of waveforms for known types of electrical faults. These waveforms can be used to diagnose what went wrong in a particular thermostat, and can then trigger a software update, a Notification to the user, and/or other action by the server.'; when a fault condition is detected, a user device is notified); and providing the information to a device ({0050], 'By virtue of network connectivity, one or more of the smart-home devices of 

Regarding Claim 16, Warren discloses the method of claim 15, wherein the likely power cycling activity is a turn-on event of a component of the HVAC system or of an appliance of the property (Fig. 15 shows voltages between HVAC wire connectors, where ON and OFF states are shown in the waveforms; [0120], 'As described above, the FET switches 1310 can only stay open for a short amount of time during an active HVAC cycle. Otherwise, opening the switches will cause the trigger circuit of the HVAC system 1304 to turn off the HVAC function. For example, opening the connection between the Y and Rc wires for an extended length of time will turn off the air-conditioning function of the HVAC system.'; [0121], ‘Turning back to FIG. 15, voltage 1514 represents the voltage between the HVAC wire connectors 1308. Voltage 1512 represents the voltage VBR on the output of the full-wave bridge rectifier 720 that is stored on the storage capacitor 722. Signal 1516 represents the state of the FET switches 1310. Prior to time 1510, the associated function (e.g., air-conditioning) of the HVAC system 1304 is not activated, and thus signal 1516 indicates that the FET switches 1310 are in the OFF state. Voltage 1514 oscillates, representing the full 24 VAC signal from the HVAC system. This causes the voltage 1512 on the storage capacitor 722 to remain comfortably above the upper threshold 1520.'; [0122], 't time 1510, the HVAC function can be activated, and signal 1516 indicates that the FET switches 1310 transition to the ON state. In this embodiment, the system turns on at a zero crossing at time 1510 for the input AC voltage signal. In other embodiments, the system can instead turn on at a time corresponding to a voltage peak of the input AC voltage signal instead of at a zero-crossing.'; [0146], 'The threshold detection circuit 2110 may also include threshold detection that is more advanced than simple digital thresholds. For example, the threshold detection circuit may include a fast-Fourier transform (FFT) module 2116 that can be used to perform a frequency analysis of the time series of samples 2102, 2106, 

Regarding Claim 17, Warren discloses the method of claim 15, wherein the likely power cycling activity is a turn-off event of a component of the HVAC system or of an appliance of the property (Fig. 15 shows voltages between HVAC wire connectors, where ON and OFF states are shown in the waveforms; [0120], 'As described above, the FET switches 1310 can only stay open for a short amount of time during an active HVAC cycle. Otherwise, opening the switches will cause the trigger circuit of the HVAC system 1304 to turn off the HVAC function. For example, opening the connection between the Y and Rc wires for an extended length of time will turn off the air-conditioning function of the HVAC system.'; [0121], ‘Turning back to FIG. 15, voltage 1514 represents the voltage between the HVAC wire connectors 1308. Voltage 1512 represents the voltage VBR on the output of the full-wave bridge rectifier 720 that is stored on the storage capacitor 722. Signal 1516 represents the state of the FET switches 1310. Prior to time 1510, the associated function (e.g., air-conditioning) of the HVAC system 1304 is not activated, and thus signal 1516 indicates that the FET switches 1310 are in the OFF state. Voltage 1514 oscillates, representing the full 24 VAC signal from the HVAC system. This causes the voltage 1512 on the storage capacitor 722 to remain comfortably above the upper threshold 1520.'; [0122], 't time 1510, the HVAC function can be activated, and signal 1516 indicates that the FET switches 1310 transition to the ON state. In this embodiment, the system turns on at a zero crossing at time 1510 for the input AC voltage signal. In other embodiments, the system can instead turn on at a time corresponding to a voltage peak. of the input AC voltage signal instead of at a zero-crossing."; [0146], ‘The threshold detection circuit 2110 may 

Regarding Claim 18, Warren discloses the method of claim 15, wherein determining the likely power cycling activity of the component of the HVAC system comprises: identifying a state of the thermostat (102; Fig. 1; [0004], ‘The SSR switching IC may include one or more switching elements configured to operate in a first operating state in which the one or more switching elements create a connection between the power wire connector and the return wire connector, and a second operating state in which the one or more switching elements interrupt the connection between the power wire connector and the return wire connector... The digital control circuit may be configured to cause the one or more switching elements to operate in the first operating state to activate an environmental function of the environmental system, and determine that an electrical property of the energy-storage element has dropped below a first threshold while the one or more switching elements operate in the first operating state. The digital control circuit may also be configured to, in response to determining that the electrical property of the energy-storage element has dropped below the first threshold, cause the one or more switching elements to operate in the second operating state.'); based on the state, identifying one or more commands sent by the thermostat to the HVAC system (103), wherein each of the one or more commands is associated with a power cycling activity and a component of the HVAC system (103; Fig. 1; [0004], ‘The digital control circuit may be additionally 

Regarding Claim 19, Warren discloses a system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed, cause the one or more computers to perform operations ([0001], 'This patent specification relates to systems, methods, and related computer program products for the monitoring and control of energy-consuming systems or other resource-consuming systems. More particularly, this specification relates to monitoring and recoverable protection of circuitry in smart-home devices, such as thermostats.'; [0151], ‘Specifically, the digital control of the SSR switching |Cs may store software instructions and different parameter values that control how the SSR switching IC handles commands from an external microprocessor (e.g., the thermostat processor) to operate the internal SSRs. This software in the SSR switching IC can be installed and updated by downloading a software package from the thermostat server to the thermostat.’) comprising: obtaining voltage measurements across at least two interface terminals (at HVAC wiring connectors 684) of a thermostat (thermostat 102) that controls an HVAC system (HVAC system 103) of a property (structure 150; Fig. 1, 7 & 12; [0043], 'FIG. 1 illustrates an example of a smart home environment within which one or more of the devices, methods, systems, services, and/or computer program products described further herein can be applicable. The depicted smart home environment includes a structure 150, which can include, e.g., a house, office building, garage, or mobile home::{0070], ‘Thermostat 102 further comprises insertion sensing components 712 configured to provide automated mechanical and electrical sensing regarding the HVAC wires that are inserted into the thermostat 102'; [0071], 'The insertion sensing components 712 include a plurality of HVAC wiring connectors 684, each containing an internal 

Regarding Claim 20, Warren discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations ([0004]}, ‘This patent specification relates to systems, methods, and related computer program products for the monitoring and control of energy-consuming systems or other resource-consuming systems. More particularly, this specification relates to monitoring and recoverable protection of circuitry in smart-home devices, such as thermostats.'; [0151], ‘Specifically, the digital control of the SSR switching ICs may store 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Dunn et al. (US 9568902) is related to home security with HVAC system with touch sensitive control panel to control residential or commercial building.

Liu et al. (US 20160299038 A1 is related to appliance monitoring system has an analyzer that extracts the power cycle information from a sampled power consumption time series to compare the power cycle.



The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAMESH B PATEL/Primary Examiner, Art Unit 2119